Proceeding pursuant to CPLR article 78, inter alia, to review a determination of the respondent Ravo, dated January 31, 1979, after a hearing, which found petitioner guilty of certain charges of misconduct and insubordination and terminated his employment. Determination confirmed and proceeding dismissed on the merits, without costs or disbursements. We find that there was substantial evidence to support the finding of the petitioner’s guilt and that the measure of the punishment imposed was not shocking to one’s sense of fairness (see Matter of Pell v Board of Educ., 34 NY2d 222). Mollen, P. J., Hopkins, Titone and Mangano, JJ., concur.